DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 09 October 2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Status
Claim 21 is newly added.
Claim 10 is cancelled.


Claim Objection: Allowable Subject Material
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that, in accordance with the objective of compact prosecution, the Examiner attempted to contact applicant’s attorney Thomas Hoxie on two occasions, 7 January 2021 and 11 January 2021, to discuss and potentially resolve this claim objection. While the Examiner left phone messages on both dates, neither call was returned. See the attached PTO-413 for details.


CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2015/0306008 A1), in view of Nawrocki (US 2017/0121351 A1) and Wolfson (Environ Chem Lett (2007) 5:67–71).
For claim 1, Yuan teaches a method of making the zinc lysine chloride complex [Zn(C6H14N2O2Cl]+ Cl-, synthesized from zinc oxide and lysine hydrochloride in an aqueous solvent (pg 12, Example 1, [0151]-[0152]). Yuan teaches the amino acid is lysine as the hydrochloride salt ([0151]), reading on claims 2 and 3. Yuan teaches the zinc source can be zinc chloride (pg 2, [0017]), reading on claim 4.
Yuan teaches the zinc lysine chloride complex has the formula [Zn(C6H14N2O2Cl]+ Cl-, reading on the formula Zn(Lys)2Cl2 recited in claims 5 and 6.
For claim 7, Example 1 teaches water as reaction solvent. 
For claim 11, Yuan teaches ethanol acts as an antisolvent to precipitate the product (Example 1). While the ethanol is not present for the entire timeframe of prima facie obvious in the absence of new or unexpected results. See MPEP 2144(IV)(C). 
For claim 13, Yuan teaches drying by heating in an oven to evaporate the solvent ([0151]). Yuan teaches isolating the complex as a powder by precipitating with ethanol (0151]), reading on claims 14 and 15. Yuan teaches a reaction time of 12 hours ([0151]), reading on claim 16.
For claim 18, Yuan recites a method wherein the molar ratio of zinc oxide to amino acid hydrohalide is from 1:1 to 3:1 (pg 3, [0032]), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 
For claim 19, Yuan teaches the zinc-amino acid-halide complex according to claim 1 (see citation above). For claim 20, Yuan teaches an oral care or personal hygiene product comprising the complex recited in claim 19 (Abstract).	Yuan does not teach adding a polyol such as glycerin to the claimed method; carrying out the claimed method with an amino acid free base; or a method where the reaction is substantially complete after less than 6 hours as recited in claim 17.
Nawrocki and Wolfson teach the missing elements of Yuan.
Nawrocki teaches a synthetic procedure wherein a zinc lysine chloride complex having the formula [Zn(C6H14N2O2Cl]+ Cl- is prepared from zinc chloride and lysine free base in water (Abstract). The teaching also reads on claims 2 and 3.

For claims 9 and 10, Wolfson teaches a method reciting glycerol, a triol. 
For claim 17, Nawrocki teaches that increased solubility of the zinc ion results in decreased reaction time, and that a typical reaction time in water is about 12 hours (pg 2, [0034] and [0035]). As such, since Wolfson teaches that glycerol improves the solubility of inorganic and organometallic species, one of ordinary skill would expect the reaction time to decrease by addition of glycerin as the solvent. Furthermore, an increase in solubility would allow a more concentrated reaction solution, further enhancing the reaction rate.
A person of ordinary skill would have been motivated to utilize a combination of zinc chloride and an amino acid free base and to add a polyol such as glycerin to the method of Yuan, in view of Nawrocki and Wolfson. A person of ordinary skill would have been motivated to substitute a combination of zinc chloride and an amino acid freebase in the method of Yuan since Nawrocki teaches that a combination of zinc chloride and an amino acid freebase produces the desired product Zn(C6H14N2O2Cl]+ Cl- by stirring in water overnight for 12 hours and it is prima facie obvious to substitute a known element to obtain predictable results. See MPEP 2143(I). A person of ordinary skill would have been motivated to add a 

Examiner’s Reply to Attorney Arguments
The remarks of 09 October 2020 have been fully considered.  However, the rejection of claims 1-9 and 11-20 under 35 U.S.C. § 103 as unpatentable over the cited references is maintained.

1. Rejection of claims 1-9 and 11-20 under 35 U.S.C. 103 over Yuan, Nawrocki, and Wolfson
The applicant argues that Wolfson is a general article that provides no specific nexus to the claimed reaction, and that Wolfson provides no more than an invitation to experiment. The applicant further argues that Wolfson does not teach a reason to select glycerol over other green solvents disclosed by Wolfson. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth by Wolfson, glycerol is a desirable, polar solvent for a wide range of organic and organometallic reactions (pg 69, Table 2), is non-hazardous and “green” (pg 67, right column), and 
has a very high boiling point and negligible vapor pressure; it is compatible with most organic and inorganic compounds, and does not require special handling or storage. Glycerol, as other polar organic solvents such as DMSO 

Furthermore, glycerol is useful as a solvent in combination with water since it increases the solubility of negligibly water-soluble organometallic complexes.   
As such, one of ordinary skill would utilize glycerol as a solvent to increase the rate of organometallic reactions in which one or more reactants has poor aqueous solubility, as is the circumstance with the claimed reaction with regard to the poorly soluble zinc chloride. While Wolfson does not expressly recite the claimed reaction, the rationale to combine Yuan, Nawrocky, and Wolfson is set forth in MPEP 2144(I), “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. 

2) Allegations of unexpected results described in the disclosure at ¶ [0015]
As set forth in ¶ [0015] of the disclosure:


    PNG
    media_image1.png
    149
    866
    media_image1.png
    Greyscale


In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).” In the instant case, Examples 1 and 2 in the Specification (pg 15-18) are directed to the synthesis of [Zn(Lysine)2Cl]Cl in either anhydrous glycerol (Example 1) or 30% w/w water to glycerol (Example 2). No examples of diols, triols, or polyols other than glycerol are disclosed therein.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612